PLOTKIN, Judge,
concurring:
The sole issue in this appeal is whether an attorney’s privilege under LSA-R.S. 9:5001 on a judgment he obtained in favor of the plaintiff entitles him to recovery of all the amounts he advanced to or on behalf of the client in addition to his agreed-upon fee. An amendment to the statute, effective June 16, 1989, provides specifically that attorneys are entitled to a privilege on those amounts; however, prior to the amendment the pertinent caselaw denied attorneys a privilege on any amounts other than the agreed-upon fee, taxable court costs, and necessary and reasonable expenses related to the litigation. See Calk v. Highland Construction & Manufacturing, 376 So.2d 495 (La.1979); Dusenbery v. Andros, 525 So.2d 682 (La.App. 1st Cir. 1988). The trial court rendered judgment in this case on May 28, 1989 and the Supreme Court denied writs on October 5, 1990. In a concursus proceeding, the trial judge pretermitted any discussion of whether the amendment should be applied retroactively, but found that the amendment controlled this case because the privilege did not arise until the judgment became final on October 5, 1990, when the Supreme Court denied writs after the effective date of the amendment. I agree with the majority’s decision affirming the trial court on this issue.